Citation Nr: 1759568	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a left shoulder condition. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty from February 1976 to February 1980 and May 1980 to May 1996 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


FINDINGS OF FACT

1.  The Veteran's right shoulder condition is etiologically related to his active service.

2.  The Veteran's left shoulder condition is etiologically related to his active service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a right shoulder condition has been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a left shoulder condition has been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a right shoulder condition and a left shoulder condition directly due to active service.  Specifically, he asserts that these disabilities were due to his paratrooper training and physical training he underwent during service.  See September 2017 Appellate Brief.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link, or nexus, between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2017).  

With regard to a current disability, the Veteran has had diagnoses of bilateral rotator cuff syndrome and bilateral shoulder impingement.  See id.; May 2017 Medical Treatment Record.  Thus, the first element of service connection is met.  See Shedden, supra.  

With regard to an in-service injury, the Veteran contends that his right and left shoulder conditions began in service during his paratrooper training.  Indeed, the Veteran's DD-214 confirms that he was awarded a Parachutist Badge.  The Board finds his report of onset to be credible.  See id.

With regard to nexus, the Board finds that probative evidence of records supports a link between the Veteran's current condition and service.

A March 2011 letter from the Veteran's private examiner opined that the Veteran's right and left shoulder conditions were the result of incidents in service.  The examiner stated that the Veteran's physical requirements for the Army had a direct impact on his current medical condition.  In April 2011 another private examiner opined that active duty could have contributed to the Veteran's current bilateral shoulder impingement.

In contrast, a January 2013 VA examination provided a negative nexus opinion, in large part based on the Veteran's failure to report shoulder complaints following a 1986 motorcycle injury.  In rendering the decision, however, the examiner did not address the impact, if any, of the Veteran's paratrooper training or his assertion of a 1991 in-service injury to his shoulders.  The Board thus finds this examination to be of limited probative value.  

The Board has considered remanding the claim to obtain a more thorough opinion as to the etiology of the Veteran's shoulder conditions.  However, in light of the favorable private opinions, the Veteran's lay statements regarding ongoing symptomatology, and the lack of adequate contradictory evidence, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current right and left shoulder conditions are related to his active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2017).  The benefit of the doubt will be conferred in the Veteran's favor, and remand is not necessary.  The claims for service connection for a right shoulder condition and service connection for a left shoulder condition are granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); see Gilbert, supra.


ORDER

Entitlement to service connection for a right shoulder condition is granted.

Entitlement to service connection for a left shoulder condition is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


